
	
		II
		112th CONGRESS
		1st Session
		S. 1731
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2011
			Mr. Grassley (for
			 himself and Mrs. Feinstein) introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To improve the prohibitions on money laundering, and for
		  other purposes.
	
	
		1.Short title, table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Combating Money Laundering,
			 Terrorist Financing, and Counterfeiting Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title, table of contents.
					Sec. 2. Specified unlawful activity.
					Sec. 3. Interstate transportation of criminal proceeds and
				reverse money laundering.
					Sec. 4. Transportation or transhipment of blank checks in
				bearer form.
					Sec. 5. Bulk cash smuggling.
					Sec. 6. Section 1957 violations involving commingled funds and
				structured transactions.
					Sec. 7. Charging money laundering as a course of
				conduct.
					Sec. 8. Illegal money transmitting businesses.
					Sec. 9. Knowledge that property is from the proceeds of a
				specific felony.
					Sec. 10. Extraterritorial jurisdiction.
					Sec. 11. Freezing bank accounts of persons arrested for
				offenses involving the movement of money across international
				borders.
					Sec. 12. Making the international money laundering statute
				apply to tax evasion.
					Sec. 13. Prohibiting money laundering through hawalas, other
				informal value transfer systems, and closely related transactions.
					Sec. 14. Technical amendment to restore wiretap authority for
				certain money laundering and counterfeiting offenses.
					Sec. 15. Conduct in aid of counterfeiting.
					Sec. 16. Prepaid access devices, digital currencies, or other
				similar instruments.
					Sec. 17. Procedure for issuing subpoenas in money laundering
				cases.
					Sec. 18. Danger pay allowance.
					Sec. 19. United States Secret Service use of proceeds derived
				from criminal investigations.
					Sec. 20. Authority of Secret Service to arrest persons in
				violation of money laundering laws.
					Sec. 21. Law enforcement regulations and
				cooperation.
					Sec. 22. Rule of construction.
				
			2.Specified
			 unlawful activitySection
			 1956(c)(7) of title 18, United States Code, is amended to read as
			 follows:
			
				(7)the term specified unlawful
				activity means any act or activity constituting an offense in violation
				of the laws of the United States punishable by imprisonment for a term
				exceeding 1
				year;
				.
		3.Interstate
			 transportation of criminal proceeds and reverse money laundering
			(a)In
			 generalSection 1957(a) of title 18, United States Code, is
			 amended to read as follows:
				
					(a)(1)Whoever, in any of the
				circumstances set forth in subsection (d)—
							(A)knowingly conducts or attempts to
				conduct a monetary transaction involving the proceeds of some form of unlawful
				activity that is of a value greater than $10,000 and is derived from specified
				unlawful activity; or
							(B)conducts or attempts to conduct a
				monetary transaction involving property of a value greater than $10,000, with
				the intent to promote the carrying on of specified unlawful activity,
							shall be punished as provided in subsection
				(b).(2)Whoever, in any of the circumstances
				set forth in subsection (d), transports, attempts to transport, or conspires to
				transport more than $10,000 in currency, monetary instruments in bearer form,
				or precious metals and jewels in interstate commerce—
							(A)knowing that the property being
				transported was derived from some form of unlawful activity; or
							(B)knowing that the property being
				transported was intended to be used to promote some form of unlawful
				activity,
							shall be
				punished as provided in subsection
				(b)..
			(b)PenaltySection
			 1957(b) of title 18, United States Code, is amended—
				(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (3); and
				(2)by adding at the
			 end the following:
					
						(3)The maximum
				period of incarceration for a person convicted of an offense under subsection
				(a)(1)(B) shall not exceed the statutory maximum for the offense being
				promoted.
						.
				(c)Conforming
			 amendmentSection 1957(f) of title 18, United States Code, is
			 amended—
				(1)in paragraph (2),
			 by striking ; and and by inserting a semicolon;
				(2)in paragraph (3),
			 by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(4)the term
				conducts has the meaning given that term in section 1956 of this
				title.
						.
				(d)Statutory
			 headingSection 1957 of title 18, United States Code, is amended,
			 in the section heading, by inserting or in support of criminal activity after
			 specified unlawful
			 activity.
			(e)Chapter
			 analysisThe item relating to section 1957 in the table of
			 sections for chapter 95 of title 18, United States Code, is amended to read as
			 follows:
				
					
						1957. Conducting monetary
				transactions in property derived from specified unlawful activity or in support
				of criminal
				activity.
					
					.
			4.Transportation
			 or transhipment of blank checks in bearer formSection 5316 of title 31, United States
			 Code, is amended by adding at the end the following:
			
				(e)Monetary instruments with amount left
				blankFor purposes of this
				section, a monetary instrument in bearer form that has the amount left blank,
				such that the amount could be filled in by the bearer, shall be considered to
				have a value in excess of $10,000 if the instrument was drawn on an account
				that contained or was intended to contain more than $10,000 at the time the
				instrument was transported or the time period it was negotiated or was intended
				to be
				negotiated.
				.
		5.Bulk cash
			 smugglingSection 5332(b) of
			 title 31, United States Code, is amended—
			(1)in paragraph (1), by striking 5
			 years and inserting 10 years;
			(2)by redesignating paragraphs (2), (3), and
			 (4), as paragraphs (3), (4), and (5), respectively; and
			(3)by inserting
			 after paragraph (1) the following:
				
					(2)Fine
						(A)In
				generalWhoever violates this section shall be fined under title
				18.
						(B)Enhanced fine
				for aggravated casesWhoever violates this section while
				violating another law of the United States, other than section 5316 or 5324(c),
				or as a part of a pattern of any unlawful activity, including a violation of
				section 5316 or 5324(c), shall be fined twice the amount provided in subsection
				(b)(3) or (c)(3) of section 3571 of title
				18.
						.
			6.Section 1957
			 violations involving commingled funds and structured transactionsSection 1957 of title 18, United States
			 Code, is amended by adding at the end the following:
			
				(g)The Government
				may satisfy the $10,000 requirement in subsection (a)(1) by showing
				that—
					(1)the monetary
				transaction involved the transfer, withdrawal, encumbrance, or other
				disposition of more than $10,000 from an account in which more than $10,000 in
				proceeds of specified unlawful activity was commingled with other funds;
				or
					(2)the defendant
				conducted a series of monetary transactions in amounts under $10,000 that
				exceeded $10,000 in the aggregate and that were closely related to each other
				in terms of such factors as time, the identity of the parties involved, the
				nature or purpose of the transactions or the manner in which they were
				conducted.
					.
		7.Charging money
			 laundering as a course of conduct
			(a)In generalSection 1956 of title 18, United States
			 Code, is amended by adding at the end the following:
				
					(j)Multiple violationsMultiple violations of this section that
				are part of the same scheme or continuing course of conduct may be charged, at
				the election of the Government, in a single count in an indictment or
				information.
					.
			(b)ConspiraciesSection 1956(h) of title 18, United States
			 Code, is amended by striking or section 1957 and inserting
			 , section 1957, or section 1960.
			8.Illegal money
			 transmitting businesses
			(a)Money
			 transmitting business definedSection 1960(b)(2) of title 18,
			 United States Code, is amended to read as follows:
				
					(2)the term
				money transmitting business means any business other than the
				United States Postal Service, which provides check cashing, currency exchange,
				money transmitting or remittance services, or issues, sells, or redeems money
				orders, travelers’ checks, prepaid access devices, digital currencies, or other
				similar instruments, or any other person or association of persons, formal or
				informal, engaging as a business in transporting, transferring, exchanging, or
				transmitting currency or funds in any form, including any person or association
				of persons, formal or informal, engaging as a business in any informal money
				transfer system, monetary value represented in digital electronic format, or
				any network of people who engage as a business in facilitating the transfer of
				money domestically or internationally outside of the conventional financial
				institutions
				system.
					.
			(b)General intent
			 requirementSection 1960(b)(1)(B) of title 18, United States
			 Code, is amended by inserting the following before the semicolon: ,
			 whether or not the defendant knew that the operation was required to comply
			 with such registration requirements.
			(c)Technical
			 amendmentsSection 1960 of title 18, United States Code, is
			 amended—
				(1)in the section
			 heading, by striking unlicensed and inserting
			 illegal;
				(2)in subsection
			 (a), by striking unlicensed and inserting
			 illegal;
				(3)in subsection
			 (b)(1), by striking unlicensed and inserting
			 illegal; and
				(4)in subsection
			 (b)(1)(C), by inserting , exchange,  after
			 transportation.
				9.Knowledge that property is from the
			 proceeds of a specific felony
			(a)Proceeds of A felonySection 1956(c)(1) of title 18, United
			 States Code, is amended by inserting , and regardless of whether or not
			 the person knew that the activity constituted a felony before the
			 semicolon at the end.
			(b)Intent To conceal or disguiseSection 1956(a) of title 18, United States
			 Code, is amended—
				(1)in paragraph (1)(B), by striking
			 knowing that and all that follows through Federal
			 law, and inserting the following:
					
						(B)knowing that the
				transaction—
							(i)conceals or
				disguises, or is intended to conceal or disguise, the nature, source, location,
				ownership, or control of the proceeds of some form of unlawful activity;
				or
							(ii)avoids, or is
				intended to avoid, a transaction reporting requirement under State or Federal
				law,
							;
				and
				(2)in paragraph (2)(B), by striking
			 knowing that and all that follows through Federal
			 law, and inserting the following:
					
						(B)knowing that the
				monetary instrument or funds involved in the transportation, transmission, or
				transfer represent the proceeds of some form of unlawful activity, and knowing
				that such transportation, transmission, or transfer—
							(i)conceals or
				disguises, or is intended to conceal or disguise, the nature, source, location,
				ownership, or control of the proceeds of some form of unlawful activity;
				or
							(ii)avoids, or is
				intended to avoid, a transaction reporting requirement under State or Federal
				law,
							.
				10.Extraterritorial jurisdictionSection 1956(f)(1) of title 18, United
			 States Code, is amended by inserting or has an effect in the United
			 States after conduct occurs in part in the United
			 States.
		11.Freezing bank
			 accounts of persons arrested for offenses involving the movement of money
			 across international bordersSection 981(b) of title 18, United States
			 Code, is amended by adding at the end the following:
			
				(5)(A)If a person is arrested
				or charged in connection with an offense described in subparagraph (C)
				involving the movement of funds into or out of the United States, the Attorney
				General may apply to any Federal judge or magistrate judge in the district in
				which the arrest is made or where the charges are filed for an ex parte order
				restraining any account held by the person arrested or charged for not more
				than 30 days, except that such 30-day time period may be extended for good
				cause shown at a hearing conducted in the manner provided in Rule 43(e) of the
				Federal Rules of Civil Procedure. The court may receive and consider evidence
				and information submitted by the Government that would be inadmissible under
				the Federal Rules of Evidence.
					(B)The application for the restraining
				order referred to in subparagraph (A) shall—
						(i)identify the offense for which the
				person has been arrested or charged;
						(ii)identify the location and
				description of the accounts to be restrained; and
						(iii)state that the restraining order
				is needed to prevent the removal of the funds in the account by the person
				arrested or charged, or by others associated with such person, during the time
				needed by the Government to conduct such investigation as may be necessary to
				establish whether there is probable cause to believe that the funds in the
				accounts are subject to forfeiture in connection with the commission of any
				criminal offense.
						(C)A restraining order may be issued
				pursuant to subparagraph (A) if a person is arrested or charged with any
				offense for which forfeiture is authorized under this title, title 31, or the
				Controlled Substances Act.
					(D)For purposes of this section—
						(i)the term account
				includes any safe deposit box and any account (as defined in paragraphs (1) and
				(2) of section 5318A(e) of title 31) at any financial institution; and
						(ii)the term account held by the
				person arrested or charged includes an account held in the name of such
				person, and any account over which such person has effective control as a
				signatory or otherwise.
						(E)Restraint pursuant to this paragraph
				shall not be deemed a seizure for purposes of subsection 983(a)
				of this title.
					(F)A restraining order issued pursuant to
				this paragraph may be executed in any district in which the subject account is
				found, or transmitted to the central authority of any foreign State for service
				in accordance with any treaty or other international
				agreement.
					.
		12.Making the
			 international money laundering statute apply to tax evasionSection 1956(a)(2)(A) of title 18, United
			 States Code, is amended by—
			(1)inserting
			 (i) before with the intent to promote; and
			(2)adding at the end
			 the following:
				
					(ii)with the intent to engage in
				conduct constituting a violation of section 7201 or 7206 of the Internal
				Revenue Code of 1986;
				or
					.
			13.Prohibiting
			 money laundering through hawalas, other informal value transfer systems, and
			 closely related transactionsThe matter following section
			 1956(a)(1)(B)(ii) of title 18, United States Code, is amended by striking
			 For purposes of this paragraph, a financial transaction and
			 inserting For purposes of this paragraph and section 1957, a financial
			 transaction or a monetary transaction.
		14.Technical
			 amendment to restore wiretap authority for certain money laundering and
			 counterfeiting offenses
			(a)Currency
			 reporting offensesSection 2516(1)(g) of title 18, United States
			 Code, is amended by striking or section 5324 of title 31, United States
			 Code (relating to structuring transactions to evade reporting requirement
			 prohibited and inserting or sections 5324 and 5332 of title 31,
			 United States Code (relating to structuring financial transactions and bulk
			 cash smuggling).
			(b)Money
			 launderingSection 2516(1)(c) of title 18, United States Code, is
			 amended by inserting section 1960 (relating to illegal money
			 transmitting businesses), before section 659.
			(c)CounterfeitingSection
			 2516(1)(d) of title 18, United States Code, is amended by striking or
			 473 and inserting 473, 474, or 474A,.
			15.Conduct in aid
			 of counterfeiting
			(a)In generalSection 474(a) of title 18, United States
			 Code, is amended by inserting after the paragraph beginning Whoever has
			 in his control, custody, or possession any plate the following:
				
					Whoever, with intent to defraud, has
				custody, control, or possession of any material, tool, machinery, or other
				equipment that can be used to make, alter, forge, or counterfeit any obligation
				or other security of the United States or any part of such obligation or
				security, except under the authority of the Secretary of the Treasury;
				or
					.
			(b)Foreign obligations and
			 securitiesSection 481 of
			 title 18, United States Code, is amended by inserting after the paragraph
			 beginning Whoever, with intent to defraud the following:
				
					Whoever, with intent to defraud, has
				custody, control, or possession of any material, tool, machinery, or other
				equipment that can be used to make, alter, forge, or counterfeit any obligation
				or other security of any foreign government, bank, or corporation;
				or
					.
			(c)Counterfeit actsSection 470 of title 18, United States
			 Code, is amended by striking or 474 and inserting 474, or
			 474A.
			(d)Strengthening
			 deterrents to counterfeitingSection 474A of title 18, United
			 States Code is amended—
				(1)in subsection
			 (a), by inserting , custody, after
			 control;
				(2)in subsection
			 (b)—
					(A)by inserting
			 , custody, after control; and
					(B)by striking
			 any essentially identical feature or device adapted to the making of any
			 such obligation or security, and inserting any material or other
			 thing made after or in similitude of any such deterrent,; and
					(3)by adding at the
			 end the following:
					
						(d)Whoever has in
				his control, custody, or possession any obligation or security of the United
				States or any foreign government from which the ink or other distinctive
				counterfeit deterrent has been completely or partially removed, except under
				the authority of the Secretary of the Treasury, is guilty of a class B
				felony.
						.
				16.Prepaid access
			 devices, digital currencies, or other similar instruments
			(a)In
			 generalSection 5312(a) of
			 title 31, United States Code, is amended—
				(1)by striking
			 paragraph (1)(K) and inserting the following:
					
						(K)an issuer,
				redeemer, or cashier or travelers’ checks, checks, money orders, prepaid access
				devices, digital currencies, or other similar
				instruments;
						;
				
				(2)in paragraph
			 (3)(C), by inserting prepaid access devices, after
			 delivery,; and
				(3)by adding at the
			 end the following:
					
						(7)prepaid
				access device means an electronic device or vehicle, such as a card,
				plate, code, number, electronic serial number, mobile identification number,
				personal identification number, or other instrument that provides a portal to
				funds or the value of funds that have been paid in advance and can be
				retrievable and transferable at some point in the
				future.
						.
				(b)GAO
			 reportNot later than 18 months after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit to Congress
			 a report on—
				(1)the impact the
			 amendments made by subsection (a) has had on law enforcement, the prepaid
			 access industry, and consumers; and
				(2)the
			 implementation and enforcement by the Department of Treasury of the final rule
			 on Definitions and Other Regulations Relating to Prepaid Access (76 Fed. Reg.
			 45403), issued July 26, 2011.
				(c)Customs and
			 Border Protection strategy for prepaid access devicesNot later
			 than 18 months after the date of enactment of this Act, the Secretary of
			 Homeland Security, in consultation with the Commission of the U.S. Customs and
			 Border Protection, shall submit to Congress a report detailing a strategy to
			 interdict and detect prepaid access devices, digital currencies, or other
			 similar instruments, at border crossings and other ports of entry for the
			 United States. The report shall include an assessment of infrastructure needs
			 to carry out the strategy detailed in the report.
			17.Procedure for
			 issuing subpoenas in money laundering cases
			(a)In
			 generalSection 986 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					(e)Procedure for
				issuing subpoenasThe Attorney General, the Secretary of the
				Treasury, or the Secretary of Homeland Security may issue a subpoena in any
				investigation of a violation of sections 1956, 1957 or 1960, or sections 5316,
				5324, 5331 or 5332 of title 31, United States Code, in the manner set forth
				under section
				3486.
					.
			(b)Grand Jury and
			 Trial SubpoenasSection 5318(k)(3)(A) of title 31, United States
			 Code, is amended—
				(1)in clause
			 (i)—
					(A)by striking
			 related to such correspondent account; and
					(B)by striking
			 or the Attorney General and inserting , the Attorney
			 General, or the Secretary of Homeland Security; and
					(2)by adding at the
			 end the following:
					
						(iii)Grand jury or
				trial subpoenaIn addition to a subpoena issued by the Attorney
				General, Secretary of the Treasury, or the Secretary of Homeland Security under
				clause (i), a subpoena under clause (i) includes a grand jury or trial subpoena
				requested by the
				Government.
						.
				(c)Fair Credit
			 Reporting Act AmendmentSection 604(a)(1) of the Fair Credit
			 Reporting Act (15 U.S.C. 1681b(a)(1)) is amended—
				(1)by striking
			 or; and
				(2)by inserting
			 before the period the following: , or a subpoena issued under section
			 5318 of title 31 or section 3486 of title 18, United States
			 Code.
				(d)Obstruction of
			 JusticeSection 1510(b)(3)(B) of title 18, United States Code, is
			 amended—
				(1)in the matter
			 before clause (i), by striking or a Department of Justice Subpoena
			 (issued under section 3486 of title 18) and inserting , a
			 subpoena issued under section 3486 of title 18, or an order or subpoena issued
			 pursuant to section 3512 of title 18, section 5318 of title 31, or section 1782
			 of title 28,; and
				(2)in clause (i), by
			 inserting , 1960, or an offense against a foreign nation constituting
			 specified unlawful activity under section 1956, or a foreign offense for which
			 enforcement of a foreign forfeiture judgment could be brought under section
			 2467 of title 28 after 1957.
				(e)Right to
			 Financial Privacy ActSection 1120(b)(1)(A) of the Right to
			 Financial Privacy Act of 1978 (12 U.S.C. 3420(b)(1)(A)) is amended by
			 striking—
				(1)or
			 1957 and inserting , 1957, or 1960; and
				(2)by striking
			 and 5324 and inserting , 5322, 5324, 5331, and
			 5332.
				18.Danger pay
			 allowanceSection 151 of the
			 Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (5 U.S.C. 5928
			 note), is amended by striking Drug Enforcement Administration or Federal
			 Bureau of Investigation and inserting Drug Enforcement
			 Administration, Federal Bureau of Investigation, Immigration and Customs
			 Enforcement, Customs and Border Protection, or United States Secret
			 Service.
		19.United States
			 Secret Service use of proceeds derived from criminal investigations
			(a)In
			 generalWith respect to any undercover investigative operation of
			 the United States Secret Service (hereafter referred to in this section as the
			 Secret Service) that is necessary for the detection and
			 prosecution of crimes against the United States—–
				(1)sums appropriated
			 for the Secret Service, including unobligated balances available from prior
			 fiscal years, may be used for purchasing property, buildings, and other
			 facilities, and for leasing space, within the United States, the District of
			 Columbia, and the territories and possessions of the United States, without
			 regard to sections 1341 and 3324 of title 31, United States Code, section 8111
			 of title 40, sections 3732(a) and 3741 of the Revised Statutes of the United
			 States (41 U.S.C. 11(a) and 22), and sections 304(a) and 305 of the Federal
			 Property and Administrative Services Act of 1949 (41 U.S.C. 254(a) and
			 255);
				(2)sums appropriated
			 for the Secret Service, including unobligated balances available from prior
			 fiscal years, may be used to establish or to acquire proprietary corporations
			 or business entities as part of such undercover operation, and to operate such
			 corporations or business entities on a commercial basis, without regard to
			 sections 9102 and 9103 of title 31, United States Code;
				(3)sums appropriated
			 for the Secret Service, including unobligated balances available from prior
			 fiscal years and the proceeds from such undercover operation, may be deposited
			 in banks or other financial institutions, without regard to section 648 of
			 title 18, and section 3302 of title 31, United States Code; and
				(4)proceeds from
			 such undercover operation may be used to offset necessary and reasonable
			 expenses incurred in such operation, without regard to section 3302 of title
			 31, United States Code.
				(b)Written
			 certificationThe authority set forth in subsection (a) may be
			 exercised only upon the written certification of the Director of the Secret
			 Service or his designee that any action authorized by any paragraph of such
			 subsection is necessary for the conduct of an undercover investigative
			 operation. Such certification shall continue in effect for the duration of such
			 operation, without regard to fiscal years.
			(c)Deposit of
			 proceeds in treasuryAs soon as practicable after the proceeds
			 from an undercover investigative operation with respect to which an action is
			 authorized and carried out under paragraphs (3) and (4) of subsection (a) are
			 no longer necessary for the conduct of such operation, such proceeds or the
			 balance of such proceeds remaining at the time shall be deposited in the
			 Treasury of the United States as miscellaneous receipts.
			(d)Reporting and
			 deposit of proceeds upon disposition of certain business
			 entitiesIf a corporation or business entity established or
			 acquired as part of an undercover investigative operation under paragraph (2)
			 of subsection (a) with a net value of over $50,000 is to be liquidated, sold,
			 or otherwise disposed of, the Secret Service, as much in advance as the
			 Director or designee determines is practicable, shall report the circumstance
			 to the Secretary of Homeland Security. The proceeds of the liquidation, sale,
			 or other disposition, after obligations are met, shall be deposited in the
			 Treasury of the United States as miscellaneous receipts.
			(e)Financial
			 audits and reports
				(1)AuditsThe
			 Secret Service shall conduct detailed financial audits of closed undercover
			 investigative operations for which a written certification was made pursuant to
			 subsection (b) on a quarterly basis and shall report the results of the audits
			 in writing to the Secretary of Homeland Security.
				(2)ReportsThe
			 Secretary of Homeland Security shall annually submit to the Committees on
			 Appropriations of the Senate and House of Representatives, at the time that the
			 President's budget is submitted under section 1105(a) of title 31, a summary of
			 such audits.
				20.Authority of
			 Secret Service to arrest persons in violation of money laundering
			 lawsSection 3056(b)(3) of
			 title 18, United States Code, is amended—
			(1)by inserting money laundering,
			 structured transactions, after devices; and
			(2)by striking federally
			 insured.
			21.Law enforcement
			 regulations and cooperationNot later than 1 year following the date of
			 enactment of this Act, the Attorney General, Secretary of Treasury, and
			 Secretary of Homeland Security, in consultation with the Director of National
			 Intelligence, shall coordinate to—
			(1)promulgate
			 regulations as necessary to implement the provisions of this Act; and
			(2)issue other
			 informal guidelines with respect to money laundering, terrorist financing,
			 counterfeiting, and other matters related to the provisions of this Act,
			 including—
				(A)investigative
			 guidelines; and
				(B)memorandum of
			 understanding in regards to investigations and investigative
			 authorities.
				22.Rule of
			 constructionNothing in this
			 Act, or any amendment made by this Act, shall be construed to apply to the
			 authorized law enforcement, protective, or intelligence activities of the
			 United States or of an intelligence agency of the United States.
		
